Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Oluwatoyin Osunfunmipe Adekanmbi, a native and citizen of Nigeria, petitions for review of an order of the Board of Immigration Appeals (Board) upholding the immigration judge’s denial of her motion for a continuance. We have reviewed the record and Adekanmbi’s claims and find no abuse of discretion. See Lendo v. Gonzales, 493 F.3d 439, 441 (4th Cir.2007). We therefore uphold the denial of Ade-kanmbi’s motion for the reasons stated by the Board, see In re Adekanmbi (B.I.A. July 30, 2010), and deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.